DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-10 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (WO 2011/024815) and further in view of Takeda (US 2018/0163085) and Hoskins (US 20100/0193244).  
Kawashima is directed to a runflat tire construction comprising sidewalls 2 and a lateral insert or runflat insert 5 positioned in respective sidewalls.  More particularly, said lateral insert is formed with at least one diene-based rubber, a filler (e.g. carbon black or silica) at a loading less than 50 phr, a vulcanizing agent (e.g. sulfur), and a paraffinic softening agent/processing agent (Paragraphs 26, 56, 61, and 63).  Kawashima also states that said paraffinic softening agent is included at loadings between 0 and 100 phr (fully encompasses the claimed range between 10 phr and 30 phr).  In such an instance, however, Kawashima fails to specifically disclose the makeup of the paraffinic softening agent.
In any event, the claimed characteristics are consistent with the paraffinic additives used in tire rubber compositions, as shown for example by Takeda (Paragraph 14).  Takeda states that such paraffin additives are aliphatic saturated hydrocarbons having between 15 and 55 carbon atoms (fully encompasses claimed range between 30 and 50).  One of ordinary skill in the art at the time of the invention would have found it obvious to use conventional paraffinic additives as the paraffinic softening agent expressly taught by Kawashima.  It is emphasized that Kawashima is expressly directed to a lateral insert having a paraffinic additive and Applicant has not provided a conclusive showing of unexpected results for the claimed paraffinic additive or the claimed loading.  Looking at Table I, Applicant has not provided comparative examples with loadings less than 10 phr and loadings greater than 30 phr (would be required to establish a criticality for the claimed loading).  Also, the lone comparative example includes a pentadecanoic acid methyl ester and such does not constitute the closest prior art of record.  As detailed above, Kawashima expressly teaches the inclusion of a paraffin additive in a lateral insert composition (lack of comparative examples including a non-inventive paraffinic additive).      
Lastly, regarding claim 1, the claimed melting temperatures between 50°C and 100°C are consistent with well-known and conventional paraffin additives (in general), as shown for example by Hoskins (Paragraph 50).  One of ordinary skill in the art at the time of the invention would have found it obvious to use a paraffin additive having a melting temperature in accordance to the claimed invention as such is consistent with common paraffin additives and Applicant has not provided a conclusive showing of unexpected results for the claimed melting temperatures (lack of comparative examples including paraffin additives having a melting temperature less than 50°C or greater than 100°C).        
With respect to claims 10 and 27, Kawashima teaches the claimed diene-based rubbers (Paragraph 26). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 12, 2022